Per Curiam:
The findings that defendant committed adultery on July 2 and 3, 1923, and that she continued to commit adultery and to live in adulterous intercourse from that time until April 1,1924, are sustained by satisfactory evidence. The cohabitation of the parties hereto ceased September 13, 1923, and did not, therefore, establish condonation by the plaintiff of the adultery of the defendant found by the court to have been committed after that time. The finding that plaintiff committed adultery is unsupported by the evidence. Judgment should, therefore, have been rendered in favor of plaintiff. All concur. Judgment reversed on the law and facts, and interlocutory judgment of divorce granted plaintiff, without costs. The court disapproves the twelfth, thirteenth and fourteenth findings of fact.